Citation Nr: 1546161	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-15 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for coronary artery disease (claimed as ischemic heart disease), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	George J. Singley, Attorney


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to August 1970.  These matters are before the Board of Veterans' Appeals (Board) from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the Veteran's appeal originally included the issues of entitlement to service connection for bilateral hearing loss and tinnitus; however, the Veteran did not submit a substantive appeal for those particular issues following the issuance of a May 2014 statement of the case.  See 38 C.F.R. § 20.202 (2015).  In fact, in a May 2014 statement accepted by the RO as the Veteran's substantive appeal, the Veteran's attorney specifically limited his appeal to the issues listed on title page.  Accordingly, the issues of entitlement service connection for bilateral hearing loss and tinnitus no longer remain in appellate status, and no further consideration is required.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals a May 2015 request for a videoconference hearing and VA treatment records.  The remaining evidence is irrelevant or duplicative of the evidence in the claims file with respect to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a May 2015 response to April 2015 VA correspondence, the Veteran requested a Travel Board hearing.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2015).  In light of the above, and because the RO schedules Board videoconference hearings, a remand of this appeal is necessary.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO in accordance with his May 2015 request.  Appropriate notification should be given to the Veteran and his attorney and such notification should be documented and associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




